DETAILED ACTION
***Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
***Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

***Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9-11, 13, and 15-17, of U.S. Patent No. 10,438,254 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present independent claims are equivalent to a broadened version of the independent claims in the patent and would therefore be anticipated by those claims.  Present dependent claims 2-3, 9-10, and 16-17, are directed to limitations appearing in the independent claims of the patent, and all but present dependent claims 7 and 17 are equivalent to dependent claims 3-5, 9-11, and 15-17, of the patent.

***Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites a computer implemented method but the body of the claims is silent as to where computer implementation takes place.  Although “a client machine” and “a computer” are mentioned a total of three times in the claim, in all but one mention they are recited as tangential to performance of the steps.  The steps themselves are recited as being performed by an unidentified and therefore undefined 
Claims 1, 8, and 15, recite inter alia, “determining that a listing in a listing service should be generated based on the email.”  Line 5, Claim 1.  The term "should" is a relative term which renders the claim indefinite.  The term "should" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The recited step takes place prior to determining risk of user from the email and prior to sending a form to fill missing fields, thus it cannot be determined how the determination to list the listing based on the email could be made at this stage of the process.
	Claims 1, 8, and 15, recite inter alia, 
“determining that a listing in a listing service should be generated based on the email; determining, at a risk assessment module operating on a computer, based on the first email address, that the user is high risk; based on the determination that the user is high risk: determining not to send a form asking the user to fill in missing fields for the listing, in order to prevent a denial of service attack;” Claim 1.

The claims are incomplete for omitting essential steps or elements, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps or elements are: any step or element that would provide antecedent basis for the determination to send the form such that determining not to send the form would make sense.  There being no indication of missing fields or any other determination having 
Claims 8 and 15 recite 
“forwarding, from a client machine to a server machine, instructions to perform the following: receive, from a client machine, via an email receiver module, an email from a user, the email comprising an email address;” 

and

“send, from a client machine, to a server, instructions to perform operations configuring the server to: receive, from a client machine, via an email receiver module, an email from a user, the email comprising an email address,”

respectively.  These claims indicate that a client machine is instructing a server to receive an email from a client machine.  This is simply a strange wording of the limitation.  It cannot be determined if the client machine instructing the server is the same client machine from where the server is receiving the email.  If so why would the client machine be instructing the server to receive an email from itself?  How is it sending the instruction?  If the client machine needs to instruct the server to receive an email from itself, how will it instruct the server to receive the instruction?  This is being presently interpreted to refer to two different client machines.
	Dependent claims 2-7, 9-14, and 16-20, are rejected because they incorporate the offending recitations from independent claims 1, 8, and 15, respectively.

***Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-7 are directed to a process and claims 8-20 are directed to machines.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving… an email from a user, the email comprising an email address; determining that a listing in a listing service should be generated based on the email; determining… based on the first email address, that the user is high risk; based on the determination that the user is high risk: determining not to send a form asking the user to fill in missing fields for the listing, in order to prevent a denial of service attack; requesting additional credentials regarding the user's identity from the user; receiving the additional credentials from the user; evaluating the additional credentials by verifying the additional credentials; in response to the evaluation, Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea, each on its own and all together in combination.  The recited abstract idea falls within the grouping of abstract ideas described as mental processes such as concepts that could be performed in the human mind (including an observation, evaluation, judgment, opinion), and fundamental economic principles or practices (including hedging, insurance, mitigating risk).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a client machine with an email receiver module, a computer with a risk assessment module, and a computer with a view item page composer module, in all claims, one or more processors and a server machine, in claims 8-20, and a computer-readable hardware storage device in claims 8-14.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the processors and server in claims 8-20 and hardware storage device in claims 8-14 are broadly recited as merely implementing and storing instructions, generally, and the client machine and computers in all claims recite MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified as generally applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
 2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

***Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rankin, JR. et al. (Pub. No. US 2011/0288962 A1) in view of Bailey (Patent No.: US 9,275,215 B2).
Rankin teaches a computer implemented method for automatically creating a listing in a listing service and preventing a denial of service attack, the method comprising a) receiving email with information for listing on a listing service, b) determining to generate a listing from the email, c) determining whether the email address is authorized, and d) creating the listing, and Rankin further discloses, with regard to:
Claim 1.	●	receiving, from a client machine, via an email receiver module, an email from a user, the email comprising an email address (claims 1, 8, 15; see at least figs. 30-32.  Please note: all emails inherently comprise an email address.);	●	 determining that a listing in a listing service should be generated based on the email (claims 1, 8, 15; see at least figs.2B, 8A, 35; ¶0142 “information extracted from email messages … may be used by the HUB to populate data records associated with one or more real estate listing services.”);	●	 determining, at a risk assessment module operating on a computer, based on the first email address, that the user is high risk (claims 1, 8, 15; see at least ¶0114 “HUB may perform a check of user authorization for lead request services,” (Please 

Rankin also teaches all of the limitations of claims 3-7, 10-14, and 17-20.  Rankin discloses, with regard to:
Claim 3. The method of claim 1, wherein the email further contains an identification of an item, a category for the item, one or more attributes for the item, and one or more digital images, and the automatically generating uses the identification, category, one or more attributes, and one or more digital images to generate the listing (claims 3, 10, 17; see at least abstract, figs. 1-8, 10-16, 18-22, 24, 26, 30-32, 35, 38-39, 41-44, 46-47).
Claim 4. The method of claim 1, further comprising creating a temporary account for the user that is privately viewable by the user, using no information from the user other than the information from the email (claims 4, 11, 18; see at least abstract, figs. 1-2, 5, 18-20, 22).
Claim 5. The method of claim 4, wherein when the listed item is sold, the method further comprises detecting that the listed item is sold and, responsive to detecting that the listed item is sold, registering the user as a member of an online system (claims 5, 12, 19; see at least figs. 10, 43-45; ¶¶0006-0007, ¶¶0166-0170).
Claim 6. The method of claim 1, further comprising forwarding the generated listing to the user for confirmation or modification (claims 6, 13, 20; see at least figs. 1, 15, 19, 21-22, 47; ¶¶0075, 0081, 0083).
Claim 7. The method of claim 1, further comprising determining, from plain text information in the email, a format for the listing (claims 7, 14; see at least figs. 2-3, 36, 39, 46; ¶0093 “HUB controller 305 may … generate one or more types of marketing materials.”  Please note: as described in applicant’s specification “format for the listing” is similar to what would also be called “listing type,” e.g., “auction-format”).
Claim 8. A computer-readable hardware storage device having stored therein a set of instructions which, when executed by one or more processors of a computer, causes the computer to execute operations (claim 8; see at least fig. 48, ¶0076) comprising:● forwarding, from a client machine to a server machine, instructions to perform the following:	●	receive, from a client machine, via an email receiver module, an email from a user, the email comprising an email address (claim 1, 8, 15; see at least figs. 30-32.  Please note: all emails inherently comprise an email address.);	●	 determine that a listing in a listing service should be generated based on the email (claim 1, 8, 15; see at least figs.2B, 8A, 35; ¶0142 “information extracted from email messages … may be used by the HUB to populate data records associated with one or more real estate listing services.”);	●	 determine, at a risk assessment module operating on a computer, based on the first email address, that the user is high risk (claim 1, 8, 15; see at least ¶0114 “HUB may perform a check of user authorization for lead request services,” (Please note: as 
Claim 10. The computer-readable hardware storage device of claim 9, wherein the email further contains an identification of an item, a category for the item, one or more attributes for the item, and one or more digital images, and the automatically generating uses the identification, category, one or more attributes, and one or more digital images to generate the listing (claims 3, 10, 17; see at least abstract, figs. 1-8, 10-16, 18-22, 24, 26, 30-32, 35, 38-39, 41-44, 46-47).
Claim 11. The computer-readable hardware storage device of claim 8, wherein the instructions further comprise creating a temporary account for the user that is privately viewable by the user, using no information from the user other than the information from the email (claims 4, 11, 18; see at least abstract, figs. 1-2, 5, 18-20, 22).
Claim 12. The computer-readable hardware storage device of claim 11, wherein when the listed item is sold, the instructions further comprise detecting that the listed item is sold and, responsive to detecting that the listed item is sold, registering the user as a member of an online system (claims 5, 12, 19; see at least figs. 10, 43-45; ¶¶0006-0007, ¶¶0166-0170).
Claim 13. The computer-readable hardware storage device of claim 11, wherein the instructions further comprise forwarding the generated listing to the user for confirmation 
Claim 14. The computer-readable hardware storage device of claim 18, wherein the instructions further comprising, from plain text information in the email, a format for the listing (claims 7, 14; see at least figs. 2-3, 36, 39, 46; ¶0093 “HUB controller 305 may … generate one or more types of marketing materials.”  Please note: as described in applicant’s specification “format for the listing” is similar to what would also be called “listing type,” e.g., “auction-format”).
Claim 15. An online system for automatically listing an item for sale, the online system comprising:●	one or more computer processors (claim 15; see at least fig. 48, ¶0006) configured to:●	send, from a client machine, to a server, instructions to perform operations configuring the server to:	●	receive, from a client machine, via an email receiver module, an email from a user, the email comprising an email address (claim 1, 8, 15; see at least figs. 30-32.  Please note: all emails inherently comprise an email address.);	●	 determine that a listing in a listing service should be generated based on the email (claim 1, 8, 15; see at least figs.2B, 8A, 35; ¶0142 “information extracted from email messages … may be used by the HUB to populate data records associated with one or more real estate listing services.”);	●	 determine, at a risk assessment module operating on a computer, based on the first email address, that the user is high risk (claim 1, 8, 15; see at least ¶0114 “HUB 
●	automatically generate, by a view item page composer module operating on a computer, the listing in the listing service using the email (claim 1, 8, 15; see at least figs. 1-3, 8, 16, 18, 21-24, 30-35, 39-42).
Claim 17. The online system of claim 16, wherein the email further contains an identification of an item, a category for the item, one or more attributes for the item, and one or more digital images, and the automatically generating uses the identification, category, one or more attributes, and one or more digital images to generate the listing (claims 3, 10, 17; see at least abstract, figs. 1-8, 10-16, 18-22, 24, 26, 30-32, 35, 38-39, 41-44, 46-47).
Claim 18. The online system of claim 15, wherein the operations further configure the server to create a temporary account for the user that is privately viewable by the user, using no information from the user other than the information from the email (claims 4, 11, 18; see at least abstract, figs. 1-2, 5, 18-20, 22).
Claim 19. The online system of claim 15, wherein when the listed item is sold, the one or more processors are further configured to detect that the listed item is sold and, responsive to detecting that the listed item is sold, registering the user as a member of an online system (claims 5, 12, 19; see at least figs. 10, 43-45; ¶¶0006-0007, ¶¶0166-0170).
Claim 20. The online system of claim 15, wherein the operations further configure the server to forward the generated listing to the user for confirmation or modification (claims 6, 13, 20; see at least figs. 1, 15, 19, 21-22, 47; ¶¶0075, 0081, 0083).

		Rankin teaches all of the above as noted.  Rankin discloses a) receiving email with information for listing on a listing service, b) determining to generate a listing from the email, c) determining whether the email address is authorized, and d) creating the listing, and although Rankin discloses determining, at a risk assessment module operating on a computer, based on the first email address, that the user is high risk, Rankin does not explicitly disclose the actions taken in response to the determination that the user is high risk.
		Bailey’215 also teaches a) receiving information for listing on a listing service, b) determining to generate a listing from the information, c) determining whether the user’s email address is authorized, and d) creating the listing, and Bailey’215 also teaches actions taken in response to the determination that the user is high risk.  Bailey’215 discloses:
	●	determining, at a risk assessment module operating on a computer, based on the first email address, that the user is high risk (claims 1, 8, 15; see at least fig. 22, c35:55-67 “an email address … may be used to collect additional information for use by a risk assessment system,” c36:1-15 “registering for a large number of email accounts in a day may result in a different risk assessment”);
● based on the determination that the user is high risk:	●	determining not to send a form asking the user to fill in missing fields for the 
Bailey’215 additionally discloses, with regard to:
Claim 2. The method of claim 1, wherein the email further comprises an Internet Protocol (IP) address and the determining that the user is high risk is also based on the IP address (claims 2, 9, 16; see at least abstract “information may include a user identifier such as an IP address. … identification test results may be tracked and analyzed to identify a pattern of behavior associated with a user identifier. A score indicative of a level of trustworthiness may be computed for the user identifier.”).
Claim 9. The computer-readable hardware storage device of claim 8, wherein the email further comprises an Internet Protocol (IP) address and the determining that the user is high risk is also based on the IP address (claims 2, 9, 16; see at least abstract “information may include a user identifier such as an IP address. … identification test results may be tracked and analyzed to identify a pattern of behavior associated with a user identifier. A score indicative of a level of trustworthiness may be computed for the user identifier.”).
Claim 16. The online system of claim 15, wherein the email further comprises an Internet Protocol (IP) address and the determining that the user is high risk is also based on the IP address (claims 2, 9, 16; see at least abstract “information may include a user identifier such as an IP address. … identification test results may be tracked and analyzed to identify a pattern of behavior associated with a user identifier. A score indicative of a level of trustworthiness may be computed for the user identifier.”).
Rankin to include actions taken in response to the determination that the user is high risk, as taught by Bailey’215 since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Bailey’215 in the method of Rankin.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.
***Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Bailey, Patent No. US 10,997,284 B2: A continuation in part of the Bailey’215 reference relied upon above, with an interesting priority date of its own.  Bailey’284 teaches checking email addresses for risk assessment and posting comments.
	●	Frankel et al., Pub. No. US 2014/0280498 A1: teaches prompting for additional identifying information based on email address, sending request to the email address provided by the user, posting to message boards, and using email to communicate.
	●	Hamilton et al., Patent No. US 8,635,124 B1: teaches publication aspects of a very similar invention but with text messages instead of email.
	●	Landsman et al., Patent No. US 7,590,695 B2: teaches blocking email address based on email contents.  Challenges user, asks for credential before delivering message.
	●	Hamilton et al., Patent No. US 9,047,635 B2: teaches publication aspects, listing service.
	●	Boesch, Patent No. US 7,533,064 B1: teaches double checking user’s registration status based on email.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        June 19, 2021